i




          OFFICE   OF Tl-iE ATTORNEY    GENERAL       OF TEXAS
                               AUSTIN
GROYER   SELLERS
AT+ORNEY GENERAL




                                                  .
                   3eBorrp
                   Board of Control
                                .,’
                                          ,A




                                               0r JUIY 12,   1940,




             Article   IV, Seotion 22, Constitution of Texas nmkas
 it tha official     duty of the Attorney Gmeral to *&ve la&.
 advice to the Ccv.erno,n and othor Qxacutivc oftioorc,   whon re-
 quested by thea, and psrforr? such othar dufiea ss my bo ra-
 qulrsd by ILIW.~’ Artlola 4399, Rsviaad Civil. Statutes,   aekes
Honorable Toz~ Ds Derry,     Fsce 2


  it his further duty to ~lvo, upon roquoat, written leg;11
  ndvloa u9on any question *‘touching the public lntorsst           Or
  conowning their OfriCiQl duties’~ to the haed of.sny de-
 psrtmnt of ths Ststo Csvornz!ant, the baads snd boards of
  the penal and eleci;lOnynary lnstltutisns,       aad all other
.State bosrds, re~ento, truntoes cl” the St&to tduc:stiOaaI
 inatltutloas,    co.mlttaaa of either brenoh of the IQ-+&-
 ture, ant! county auditors,      authorlzc~ by lavs. Sold stat..
‘ute ale0 makes it the uut;lor ~the Attorney Gunerol to
 advise the county md dintrict        attorneya in certain in-
 3taaoss    cad to advlne propar lag;sl authorities         111recprd
 to tho ~SICICB     OS all bonds th-t      the law requires    s&11
be a99roved by hi=.       J?OWGVOS~ t!Jcre is no authority      roquir-
 in5 the Attorney Germal to 9ublish a oolu~o or ~thz 9~2..
nsries of opinions rcndarod sad distribute            the:2 y&s of
cost to ap9llcents      rcquasting   tho ss!li0. Cn the othor hmd,
 thoro a9pearn in the Senaral ridor to Sens?ta i3lII ~27, Acts
46th Legislature,     J?eGular :%ssion,     the follu.vlnS provisiori:




      .
             Ths currant a9pro9riatlon  to the Attorney Genwal’s
DaJmtzent carries      ltons both for cmtln@nt    exgwiae OJXI
for 9rintiuS.     It is out of one or both 6: t!:am itam of
o99ro9rlntlc.x    that ths cost 02 this 9uSlicetiorl  v:ill be
Z‘dfl.
           In view of tho forc=,o!nc, you are respectfully
odvlocd thst tho i,ttornoy Gohoral is authorized to sol.1 to
my np9llcsnt a oopy of Volu~;13I of the An:luaI ~Jp'i~lionJ7o-
9ort and ddpoait tha 9rooaods oi” the mle to the credit or
the funA or fwlde n!lloh bore the oxpo::sc of the pu~llo~tlon.
,.-
                                  ,’
,   *




        Honoqiblo      Tm DoZerry,             Fage 5
                I
                1
                ,    There 15 no apeclflo provision     in +A6 !pproprla-
        t,ioti.‘to the f!i~hvay Dcpertmnt    rOr the FWChW3    Or 5UQh
        publlo3tlon)     hors-aver, there 15 an approglatlon   ror coa-
        tinEeat oxpensos.
                        In ?iordsand t'hrasks(First Sari&), Vol. 2, p.                        ’
        1502,       t$tre appars the rollozlng:
                       VheadJectlve          *coritlngent*,    53.3&ed lo
                appropriation          bills to qunllfy the vmrd *ax-
               I penoes’,    bus a tectilcal        aml viell-undarstood
              .. noacing.     It Is usual for cm~reso to emmor-
                 ate, the, principal.     claascs of expezxV.ture whloh
               Ithey authorize,        such as clerk hlrs, fuel, light,
               ipostage,     tolc~~ms,       etc.,   and then to :m:‘,J a
                ,smll    opyroprlntlon       for the minor disburse.zenta
                 incldentel     to my groat business,          ybloh cannot
                 well b:? foraeean,       and which lt woulrZ be usolesa
                 to npxily      acrs accurately.        mr suoh disburse-
                 mx tq-,  .a round   SWI   is   approprlstod    under the
                 head of ‘cmtlfi:(ept        expenoas.*     I&hwooSy I.
                 vn1tsa stxteo      (U.S.)    22 ct. Cl. 269, 260.”         ”
                     The mneyn of a ccntir:genC fmd era to be UR&I’
        ior   yurpoaea  3%~ which the L~ginlstura   did mt r0r0800 or
        c.nt1clpst.e or for which s~clfic    lto~?fwd yrovlalon has
        not othornlse .bcan nnde.    sea Opinions 0-9~64,     nnd O-129,$,

                   In view br the ioregol.ng you me XSSpCOtrUiip     ad-
        vi&d that the Ifl,@~?ay Dspnrtzent    may ptnchnnn  for the usa
        of the Fl.snnln,~ Survey Volulne I of the ?,hnuol. Opinion PO-
        port or the Attornay GeneCal and pay for th;hanazia Out Of
        lto contingent   expense ap~roprlatlan.
                    YOU are further advised thnt contlngont funds ap-
        propriated   to FC?Yother et&e doqartG%t or board my be
        USC&to purch9se such publication    if Theahead of such tteimrt-
        ncnt or,bonrd la the cxcraiee of SOLIII~ dlscrotion dotowlncn                        I I
        thy-t, lt3 ma wuld el9 the dep~l*tmnt or bosrd la the per-
        r0r33n00      OS kt6    OriiOl3l        dytlcs.

        A proved XuI 25, 191.0                                 Vary truly      yours
        Ps/ Gerald C. t:‘uln
        Attorney      Ganeznl    0r




                                                          BP    b-4
                                                                      CcorCa   W.   Sparks